Exhibit 10.9

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (“Agreement”) is entered into on this 30th day of
June, 2003, by and between TOMASZEK MANAGEMENT, L.L.C., a Texas limited
liability company (“Seller”), and VISTA LAND AND EQUIPMENT, L.L.C., a Texas
limited liability company (“Buyer”).

 

W I T N E S S E T H:

 

WHEREAS, Seller is the owner of certain assets utilized in the planning and
development of medical facilities in The Woodlands, Texas, for medical
professionals and the health care industry;

 

WHEREAS, Buyer is in the process of developing the same, or similar type of
medical facility in the Woodlands, Texas, to render the same or similar type of
medical services as Seller, and Buyer therefore desires to buy and Seller
desires to sell substantially all of the assets owned by Seller in order to
permit Buyer to acquire the business and goodwill of Seller and its planning and
development concepts, studies, plans for building and marketing medical
facilities, and control of certain lease space in such facilities (“Assets”);

 

NOW, THEREFORE, for and in consideration of the mutual premises, agreements,
covenants, and conditions contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
accepted, the parties hereto agree as follows:

 

1. Sale And Purchase Of The Assets. Seller agrees to sell, assign, transfer,
convey, and deliver to Buyer, and Buyer agrees to purchase from Seller, on the
terms and subject to the conditions set forth in this Agreement, certain assets
(“Assets”) described in the Assignment, Conveyance And Bill Of Sale attached
hereto as Exhibit “A” (“Bill Of Sale”), including without limitation:

 

1.1 Marketing And Feasibility Studies. All market research prepared in
association with the development of a medical facility in the Woodlands area to
deliver health care services in the areas of surgery, MRI, and pain management.

 

1.2 Architectural Plans. All architectural plans developed for the building of
the contemplated Woodlands medical facility, including all specialty build out
for the MRI/waiting area of the facility.

 

1.3 Other Current Assets. All miscellaneous assets received in trade, warranty
claims, and other prepaid expenses such as deposit for Hitachi MRI, taxes and
insurance accrued or held by Seller as of the Closing Date, and as would be so
classified in the operating report of Seller as of the Closing Date.

 

1.4 Residual Assets. The Assets shall also specifically include, but are not
limited to, warranties on Assets, customer lists and records, permits, books and
records, marketing materials, goodwill, and going concern value, if any, of
Seller’s business as of the Closing Date, and all other proprietary rights of
Seller in connection therewith.

 



--------------------------------------------------------------------------------

2. Assets Not Being Sold. Seller shall retain all assets of Seller existing on
the Closing Date (as defined herein) not otherwise sold to Buyer pursuant to
this Agreement (“Excluded Assets”), including, but not limited to, (i) all cash,
including all cash on hand, and cash in bank accounts of Seller; and, (ii) all
revenues derived directly or indirectly from sublease tenants under the Master
Lease for Riverstone At Vision Park.

 

3. Purchase Price And Payment. Based solely on Seller’s reliance on Buyer’s
representation to Seller that it will be developing a medical facility in The
Woodlands, the additional representations and warranties of Buyer contained
herein, and on the terms and subject to the conditions set forth herein, Seller
agrees to sell and deliver to Buyer the Assets. In reliance upon the
representations and warranties of Seller contained herein, and on the terms and
subject to the conditions set forth herein, Buyer agrees to purchase the Assets
as follows:

 

3.1 Deposit. Simultaneously with the Buyer’s execution of this Agreement, Buyer
will deliver to Seller a Cashier’s Check in the amount of ONE HUNDRED FIFTY
THOUSAND AND NO/100 DOLLARS ($150,000.00).

 

3.2 Payment At Closing. At the Closing (as hereinafter defined), Seller shall
execute and deliver to Buyer all titles, bills of sale, deeds, leases, and other
instruments of transfer, in form and substance reasonably satisfactory to Buyer
and its counsel, as shall be effective to transfer to Buyer the Assets and to
vest in Buyer complete, valid, marketable, legal and equitable title to the
Assets, free and clear of all mortgages, liens, claims, encumbrances, and
security interests. At the Closing, Buyer shall deliver to Seller a cashier’s or
certified check payable to the order of Seller or consummate a wire transfer of
funds to a bank account identified by Seller in the amount of One Million Three
Hundred Thirteen Thousand And No/100 Dollars ($1,313,000.00), the (“Purchase
Price”).

 

3.3 Allocation Of Purchase Price. Seller and Buyer agree to report in any and
all federal income or state income or franchise tax returns the values
associated with the Assets and the compensation for Seller’s non-competition
covenant as set forth in this Agreement and all attachments, schedules, or
annexes hereto. A summary of the values associated with the Assets and the
compensation for Seller’s non-competition covenant is set forth in Exhibit “B”
attached hereto.

 

4. Closing. The closing of the purchase and sale of the Assets provided for in
this Agreement (“Closing”) shall take place at the offices of Bruce Buckley,
2401 Fountainview, Suite 1000, Houston, Texas 77057 at 10:00 a.m., on or before
June 30, 2003, or such other date as may be mutually acceptable to the parties
hereto; provided, however, the parties hereto agree that notwithstanding
anything to the contrary set forth in this Agreement, in the event the Closing
does not occur on or prior to June 30, 2003, this Agreement, and all other
agreements referenced herein or contemplated hereby, shall terminate
automatically without further action or notice to or by any party. The actual
date of the Closing shall be referred to herein as the “Closing Date”.

 

ASSET PURCHASE AGREEMENT

 

PAGE 2



--------------------------------------------------------------------------------

5. Seller’s Representations And Warranties. Seller hereby represents and
warrants to Buyer as follows:

 

5.1 Organization And Existence. Seller is a limited liability company duly
organized, validly existing, and in good standing under the laws of the State of
Texas, and has full company power and authority, and is duly authorized,
qualified, and licensed under all applicable requirements, laws, and regulations
to carry on its business as now conducted. Seller is not qualified as a foreign
entity in any jurisdiction, and Seller is not required to qualify or otherwise
be authorized to do business as a foreign entity in any jurisdiction in order to
carry on any of its businesses as now conducted or to own, lease, or operate the
Assets.

 

5.2 Authority To Execute Agreement. Seller has, or will have, obtained, prior to
Closing, the approval of its Manager and all necessary approvals and consents of
its Members to the terms of this Agreement and the authorization, execution and
consummation of this Agreement and the transactions contemplated hereby. When
executed, this Agreement and all exhibits, appendices, and annexes hereto will
constitute legal, valid, and binding obligations of Seller, enforceable against
Seller in accordance with their terms. Seller has full company power and
authority to make and perform this Agreement, and to consummate the transactions
contemplated herein.

 

5.3 Consent Of Tomaszek Management, L.L.C. Notwithstanding the representations
of Seller in Section 5.2 hereof, Seller acknowledges that the sale of the Assets
has been authorized and consented to by Tomaszek Management, L.L.C., and that a
consent and authorization of Tomaszek Management, L.L.C., with respect to this
Agreement will be furnished at the Closing to Buyer in the form which is
customary in the circumstances contemplated herein.

 

5.4 Title To Assets. Seller currently has, and will convey and transfer to Buyer
at the Closing, complete, valid, good, marketable, legal and equitable title to
the Assets, free and clear of all claims, encumbrances, mortgages, liens,
pledges, and security interests of any type except for those liens incurred in
the ordinary course of business for taxes not delinquent.

 

5.5 Warranties. SELLER EXPRESSLY REPRESENTS AND WARRANTS WITH RESPECT TO THE
ASSETS THAT SELLER HAS VALID, GOOD, MARKETABLE, LEGAL AND EQUITABLE TITLE TO THE
ASSETS BY, THROUGH, AND UNDER SELLER, BUT NOT OTHERWISE.

 

5.6 No Default Or Conflicts With Agreements And Other Instruments. Seller is not
in default in any material respect under the terms of any outstanding contract,
agreement, lease, or other commitment which is material to the Assets and there
are no events of default or events which with notice, or lapse of time, or both.
would constitute a default affecting the Assets, directly or indirectly, under
any such contracts, agreements, leases, or other commitment in respect of which
Seller has not taken adequate steps to prevent such defaults from occurring.
Furthermore, the execution and carrying out of this Agreement and compliance
with the provisions hereof by Seller will not conflict with, or result in any
breach of any of the terms, conditions, or provisions of, or constitute a
default (or an event which with notice or lapse of time, or both, would become a
default) under the Articles of Organization or the Regulations And Operating
Agreement of

 

ASSET PURCHASE AGREEMENT

 

PAGE 3



--------------------------------------------------------------------------------

Seller, or under any indenture, mortgage, lease, agreement, or other instrument
to which Seller is a party that could in any manner affect the Assets, or result
in any violation of any applicable statute, rule, or regulation of any
governmental body or agency having jurisdiction over the Assets or Seller.

 

5.7 Third Party Consents. Except as contemplated expressly herein, the sale of
the Assets is not subject to the approval of, or any filing or notice with,
except to the extent to show of record the transfer of title to any of the
Assets, any governmental authority, or any other third party.

 

5.8 Litigation. No litigation, action, investigation, or governmental proceeding
is pending or threatened which would prevent or enjoin the sale of the Assets,
would result in any lien against or claim upon the Assets, or would result in
any material adverse affect with respect to the Assets or the business
associated therewith.

 

5.9 Consignments. None of the Assets are held by third parties under any
consignment or similar arrangement.

 

5.10 Taxes. Seller and its Members are not delinquent with respect to any taxes
as a result of which a lien or claim exists, or may exist, with respect to the
Assets.

 

5.11 Fixtures. None of the Assets owned are accessions to property owned or
leased by a person other than Seller.

 

5.12 Insurance. All policies of insurance, if any, held by Seller which cover
the operation of the business associated with the Assets, any part of the
Assets, or the officers, directors, and employees associated therewith, are in
full force and effect, and Seller will continue them in full force and effect at
its expense up to and including the Closing Date.

 

5.13 Intangible Property. The operation and control of the Assets of Seller does
not require the use of, or consist of any rights under any patents, inventions,
trademarks, tradenames, brand names, service marks or copyrights. Seller owns
and has the full and exclusive right to use the Assets. Seller has not
transferred, encumbered, or licensed to any person or entity any rights to own,
or use any portion of the Assets, or any other intangible property included in
the Assets. None of the intangible property included in the Assets knowingly
violates or infringes upon any patents, trademarks, tradenames, brand names, or
copyrights owned by others.

 

5.14 No Untrue Statements. The statements, representations, and warranties of
Seller set forth in this Agreement, the schedules and exhibits attached hereto,
and in all other documents and information furnished to Buyer and its
representatives in connection herewith do not include any untrue statement of
material fact, or omit to state any material fact necessary to make the
statements, representations, and warranties made herein not misleading. To the
best knowledge of Seller, there is no fact or matter that is not disclosed to
Buyer in this Agreement, or in schedules and exhibits attached hereto, that
materially, adversely affects or, so far as Seller can now reasonably foresee,
could

 

ASSET PURCHASE AGREEMENT

 

PAGE 4



--------------------------------------------------------------------------------

materially, adversely affect the condition, financial or otherwise, of any of
the Assets, or the ability of Seller to perform its obligations under this
Agreement.

 

6. Buyer’s Representations And Warranties. Buyer hereby represents and warrants
to Seller as follows:

 

6.1 Organizational Existence. Buyer is a Texas limited liability company duly
organized, validly existing, and in good standing under the laws of the State of
Texas, and has full power and authority to carry on its business as now
conducted, and as proposed to be conducted.

 

6.2 Authority To Execute Agreement. Buyer’s members have approved the terms of
this Agreement and have authorized the execution, delivery and consummation of
this Agreement. This Agreement has been duly executed and delivered by Buyer and
is a legal, valid, and binding obligation of Buyer, enforceable against Buyer in
accordance with its terms, except as rights to indemnification under the
Agreement may be limited under applicable law, and subject to any applicable
bankruptcy, reorganization, moratorium or other similar laws affecting the
enforcement of creditors rights generally, rights of offset and principles of
equity. Buyer has full power to make and perform this Agreement, and the
remainder of the transactions contemplated herein.

 

6.3 Conflicts With Agreements And Other Instruments. The execution and carrying
out of this Agreement, and compliance with the provisions hereof by Buyer will
not conflict with, or result in any breach of any of the terms, conditions, or
provisions of, or constitute a default, or events which with notice, or lapse of
time, or both, would constitute a default, under the governing documents of
Buyer, or under any indenture, mortgage, lease, agreement, or other instrument
to which Buyer is a party or result in any violation of any applicable statute,
rule, or regulation of any governmental body or agency having jurisdiction over
Buyer.

 

6.4 Litigation. There is no litigation or governmental proceeding pending or
threatened against Buyer which, if adversely determined, would materially,
adversely affect the financial condition, or results of operations or business
of Buyer.

 

6.5 No Default. Buyer is not in default in any material respect under the terms
of any outstanding contract, agreement, lease, or other commitment which is
material to its business, operations, properties, or assets, or the condition,
financial or otherwise, of Buyer, and there are no events of default, or events
which with notice or lapse of time, or both, would constitute a default, under
any such contracts, agreements, leases, or other commitments in respect of which
Buyer has not taken adequate steps to prevent such defaults from occurring.

 

6.6 No Untrue Statements. The statements, representations, and warranties of
Buyer set forth in this Agreement, the schedules and exhibits attached hereto,
and in all other documents and information furnished to Seller and its
representatives in connection herewith, do not include any untrue statement of a
material fact, or omit to state any

 

ASSET PURCHASE AGREEMENT

 

PAGE 5



--------------------------------------------------------------------------------

material fact necessary to make the statements, representations, and warranties
made herein not misleading.

 

7. Covenants Of Seller.

 

7.1 Access. Prior to the Closing Date, Seller will furnish to Buyer, its
officers, agents, attorneys, and accountants, any information which Buyer may
reasonably request concerning the Assets and will permit Buyer to have access
to, and inspect, the Assets during Seller’s normal business hours.

 

7.2 Actions Prior To Closing. Seller agrees that prior to the Closing Date, they
will maintain the Assets of Seller in substantially the same manner as in the
past, and without the prior consent of Buyer, shall not; (i) mortgage, pledge,
or subject to lien, charge, security agreement, or any other encumbrance, all or
any part of the Assets, or issue, incur, assume or guarantee any such
indebtedness; (ii) sell or dispose of any of the Assets or any interest therein;
(iii) take any action which would prohibit the Assets from being transferred in
good condition; (iv) enter into any transaction other than in the ordinary
course of business consistent with good business practice; (v) amend, renew,
extend, modify, or terminate any document or any agreement relating to the
Assets; (vi) waive any rights of significant value, or allow any material
contract to lapse; or, (vii) take any action which would cause or tend to cause
any conditions precedent to any obligations hereunder not to be fulfilled.
Additionally, Seller shall use its best efforts to preserve the goodwill and
reputation of the Seller prior to the Closing Date.

 

7.3 No Solicitation. Prior to the Closing Date, Seller agrees that it will not,
and will instruct their representatives not to, solicit any offer from any third
party for the acquisition of any of the membership interests, or all or
substantially all, of the Assets of Seller.

 

8. Conditions Precedent To Buyer’s Obligations Hereunder. The obligations of
Buyer hereunder are, at the option of Buyer, subject to the conditions that, on
the Closing Date:

 

8.1 Compliance With Terms. All the terms, covenants, and conditions of this
Agreement to be complied with, and performed by, Seller on or before the Closing
Date shall have been fully complied with and performed, and the representations
and warranties made by Seller herein shall be deemed to have been made again at
and as of the Closing Date, and shall as of that date be true and correct in all
respects.

 

8.2 Proper Documentation. All of Seller’s actions, proceedings, instruments,
certificates, and documents required to carry out this Agreement, or incidental
thereto, shall be in proper form and reasonably acceptable to counsel for Buyer.

 

8.3 Certificates And Documents. All documents, certificates, or other items
required to be furnished to Buyer by Seller at, or prior to, the Closing Date
shall have been so provided and approved by Buyer and its counsel.

 

8.4 Consents. All approvals or consents of public authorities, companies, or
private persons required, or advisable, in connection with the consummation of
the

 

ASSET PURCHASE AGREEMENT

 

PAGE 6



--------------------------------------------------------------------------------

transactions contemplated hereby shall have been obtained on terms satisfactory
to Buyer.

 

8.5 No Material Adverse Change. There shall not have occurred any material
adverse change since May 1, 2003 in the business, properties, results of
operations, prospects, or financial condition of Seller or any material loss or
damage to any of the Assets.

 

8.6 Payment Of Obligations. All of the obligations retained by Seller and not
assumed by Buyer which may in any way affect any of the Assets shall have been
paid in full by Seller and satisfactory evidence of said payment or other
acceptable arrangement and the release of any lien against the Assets securing
payment thereof shall have been provided to Buyer.

 

8.7 Due Diligence Investigation. Buyer will have been provided the opportunity
to conduct and complete a due diligence review of Seller’s business, assets and
liabilities against them, if any, and Buyer shall have elected to proceed with
the transactions contemplated hereby based upon the results of such due
diligence review.

 

9. Conditions Precedent To Seller’s Obligations Hereunder. The obligations of
Seller under this Agreement are, at the option of Seller, subject to the
conditions that, on the Closing Date:

 

9.1 Compliance With Terms. All the terms, covenants, and conditions of this
Agreement to be complied with and performed by Buyer on or before the Closing
Date shall have been fully complied with and performed, and the representations
and warranties made by Buyer herein shall be deemed to have been made again at
and as of the Closing Date, and shall as of that date be true and correct in all
respects.

 

9.2 Consents. All consents, authorizations, and approvals necessary for the
consummation of the sale of the Assets contemplated by this Agreement shall have
been obtained by the Closing Date.

 

9.3 No Material Change. There shall have been no material adverse change in the
condition, financial or otherwise, of Buyer, its business or assets except as
disclosed on the date hereof.

 

10. Brokerage Fees. Buyer has not engaged any agent or broker in connection with
this transaction and has done nothing which would give rise to any claim for any
fee or other compensation by any person or entity for acting as a broker,
finder, or agent. If Seller has engaged any agent or broker in connection with
this transaction, or has done anything which would give rise to any claim for
any fee or other compensation by any person or entity for acting as a broker,
finder, or agent, then Seller shall pay any such fee or claim in full.

 

11. Post Closing Adjustments And Prorated Items.

 

11.1 Adjustment Of Costs. Seller shall bear all costs incurred in connection
with the utilization of the Assets, including without limitation, utilities,
rentals, service

 

ASSET PURCHASE AGREEMENT

 

PAGE 7



--------------------------------------------------------------------------------

contracts, employee costs, and maintenance expenses, prior to the Closing Date
and Buyer shall bear all such costs thereafter. Each party will forward to the
other party any invoices received by a party which are to be paid by the other
in accordance with the terms of Section 11.4.

 

11.2 Adjustments Of Revenues. Seller shall be entitled to all revenues or other
use of the Assets prior to the Closing Date. With the exception of all revenues
derived from the Master Lease referenced in Section 1.1 hereinabove, Buyer shall
be entitled to all such revenues associated with the Assets thereafter.

 

11.3 Taxes.

 

(a) Buyer shall be liable for and shall pay all sales, use, transfer, and any
other similar taxes assessed, imposed, or levied as a direct result of the sale
of the Assets purchased hereby by Buyer, by any governmental authority;

 

(b) Whichever party is liable hereunder for the payment of a tax shall prepare
any necessary renditions and returns, and shall bear all costs incident to the
determination and payment thereof. Such party shall further have all available
rights to contest the tax;

 

(c) Seller shall remain responsible for all income, property, real or personal,
franchise, or other taxes which may be due and payable by it for revenues
earned, or assets owned prior to the Closing Date.

 

11.4 Payment Of Taxes And Other Expenses. If Buyer or Seller receives an invoice
for any tax or other expense which is allocable to the other party in part or in
full hereunder, the recipient shall forward a copy of the invoice within five
(5) business days of receipt to the other party. If the other party is fully
liable for such invoice it shall pay it in full when due; provided, however,
that said party may contest any tax in accordance with the provisions of Section
11.3(b) above. If Buyer or Seller receives an invoice for taxes or other expense
which is allocable partly to one party and partly to the other, then the party
receiving the invoice shall pay such invoice and, provided a copy thereof shall
have been received by the other party ten (10) days prior to payment by the
receiving party, and the other party shall not have objected thereto, the party
receiving the invoice shall then advise the other party that such invoice has
been paid and shall request the appropriate reimbursement. To the extent owed,
Seller and Buyer shall pay such reimbursement to the other party within ten (10)
days. of the request therefor.

 

11.5 Receipts. If either party receives a payment from a third party due in
whole or in part to the other party, it shall pay over such portion to the other
party within ten (10) days after receipt thereof.

 

11.6 Legal Expenses. Buyer agrees to pay all legal expenses incurred by Buyer in
the negotiation of the transactions contemplated herein, and the preparation of
all related documents, and Seller agrees to pay all legal expenses incurred by
Seller in the

 

ASSET PURCHASE AGREEMENT

 

PAGE 8



--------------------------------------------------------------------------------

negotiations of the transactions contemplated herein and the preparation of all
related documents.

 

12. Risk Of Loss.

 

12.1 Risk Of Loss. Buyer shall bear all risk of loss or damage to the Assets
purchased hereby after 11:59 p.m. Central Standard Time on the Closing Date.

 

12.2 Loss Prior To Closing. If any of the Assets are damaged in excess of
$50,000.00, prior to the Closing Date, then (i) Buyer may reduce the Purchase
Price by the amount of any damage to the Assets; or, (ii) Buyer can request that
Seller replace or repair and restore the damaged Assets to their original
condition; or, (iii) if the Assets are damaged in excess of $100,000.00, or are
substantially destroyed or otherwise made unusable in Buyer’s sole discretion,
Buyer may terminate this Agreement in its sole discretion without any liability
to Seller.

 

13. Competition With Buyer. For a period commencing on the Closing Date and
ending five (5) calendar years thereafter (“Restricted Period”), Seller, and all
Members of Seller, agree that they will not, without the prior written consent
of Buyer, directly or indirectly engage, whether as a creditor, member,
stockholder, director, officer, employee, owner, partner, advisor, or otherwise
in any new business or venture competing for the same customer base as Buyer
within a twenty-five (25) mile radius of The Woodlands, Texas, or to recruit or
hire any person who is or was an employee, officer, director, or manager of
Buyer.

 

Seller, and all members of Seller, agree that as a material incentive for Buyer
to consummate this transaction, and upon payment of additional consideration by
Buyer, the receipt and sufficiency of which is hereby acknowledged and
confessed, Seller shall acquire from Riverstone at Vision, Ltd., a restrictive
covenant upon the real property (legally described in Exhibit C hereto) for the
benefit of Buyer herein, said covenant being set forth in Exhibit D hereto.

 

In the event of the violation of this Section 13, Buyer shall be entitled to
temporary and permanent injunctive relief, it being agreed by Seller and its
Members that the remedies at law for breach of this Section 13 are inadequate
and that such breach will cause irreparable injury to Buyer. Seller, its
Members, and Buyer agree that this Section 13 is an independent promise within
this Agreement, and enforceable notwithstanding, and separate and apart from any
other provision of this Agreement.

 

14. Disclaimer Of Representations. Buyer agrees with and represents to Seller
that the Assets have been inspected by Buyer and its representatives, and that
the Assets are being purchased by Buyer as a result of such inspection and not
as a result of any representations made by Seller that are not incorporated in
this Agreement.

 

15. Survival Of Obligations And Liabilities. The respective obligations,
representations, warranties, covenants, and liabilities of all parties hereto
shall survive the Closing Date.

 

ASSET PURCHASE AGREEMENT

 

PAGE 9



--------------------------------------------------------------------------------

16. Termination. Anything contained in this Agreement to the contrary
notwithstanding, this Agreement may be terminated and the transactions
contemplated herein abandoned at any time prior to the Closing: (i) by mutual
written consent signed by each of the parties hereto; (ii) pursuant to the
provisions of Section 12.2(iii); (iii) by Buyer, if any condition to its
obligations as set forth in this Agreement has not been met or waived, and
cannot be so met or waived prior to the Closing Date; or, (iv) by Seller, if any
condition to their respective obligations as set forth in this Agreement has not
been met or waived, and cannot be so met or waived prior to the Closing Date. In
the event of the termination of this Agreement pursuant to the provisions
hereof, this Agreement shall immediately become void and have no effect, without
any liability on the part of any party hereto, and all expenses relating hereto
shall be borne by the party incurring them.

 

17. Amendment And Modification. This Agreement and all attachments, schedules,
or annexes hereto may not be modified or supplemented except by written
instrument executed by each of the parties hereto.

 

18. Prior Agreements Superseded. This Agreement (and all exhibits, schedules,
and appendices hereto) constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior written or oral
agreements and understandings, including any letters of intent, by and between
Buyer and Seller which Buyer and Seller each acknowledge are rescinded,
terminated and replaced hereby.

 

19. Notices. All notices, requests, demands, and other communications permitted
or required hereunder shall be in writing and delivered personally, and by
e-mail or facsimile, in which event such communication shall be deemed to be
immediately given to the following addresses, or such other addresses as the
parties may notify the others of in writing from time to time in the manner set
forth in this Section:

 

  (a) If to Seller:

 

Tomaszek Management, L.L.C.

7439 Teaswood Drive

Conroe, Texas 77804

Attention: David E. Tomaszek

Facsimile: (281) 440-5168

 

with a copy to:

 

Buckley, Mathews, White & Howell, L.L.P.

2401 Fountainview, Suite 1000

Houston, Texas 77057

Attention R. Bruce Buckley

E-mail: rbrucebuckley@mindspring.com

Facsimile: 713-789-7703

 

ASSET PURCHASE AGREEMENT

 

PAGE 10



--------------------------------------------------------------------------------

  (b) If to Buyer:

 

Vista Land and Equipment, L.L.C.

10304 I-10 East, Suite 369

Houston, Texas 77029

Attention: Mr. Philip Chan

Facsimile: 713-378-3155

 

with a copy to:

 

Eric G. Carter & Associates

1314 Texas Avenue, Suite 1110

Houston, Texas 77002

Attention: Eric Carter

E-Mail: carterlawfirm@mindspring.com

Facsimile: (713) 227-7001

 

20. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Agreement shall become effective
when one or more counterparts have been signed by each of the parties hereto and
delivered to the other parties hereto. In making proof of this document, it
shall not be necessary to produce more than one such completed counterpart.

 

21. Parties Bound. This Agreement shall bind and inure to the benefit of the
heirs, personal representatives, successors and assigns of the parties hereto.

 

22. Waiver. No waiver of any of the provisions hereunder shall be binding upon
the parties unless agreed to in writing. The failure of any party at any time to
require performance by the other party of any provision hereof shall not affect
such party’s right to require such performance at any time thereafter.

 

23. Governing Law. This Agreement shall be governed, construed, and enforced in
accordance with the laws of the State of Texas. Venue for any legal proceedings
under this agreement shall be in the state district courts of Harris County,
Texas.

 

24. Assignment. Any assignment of this Agreement by any party hereto without the
prior written consent of each of the other parties shall be void.

 

25. Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless be legally
binding, and shall remain in full force and effect. Upon the determination that
any term or other provision of this Agreement is invalid, illegal, or incapable
of being enforced, the parties hereto shall amend this Agreement so as to effect
the original intentions of the parties as closely as possible in a legally
acceptable manner.

 

ASSET PURCHASE AGREEMENT

 

PAGE 11



--------------------------------------------------------------------------------

26. Section Headlines. Section headings are included herein solely for purposes
of clarity and are not to be referred to or considered in construing or
interpreting this Agreement.

 

27. Further Assurances. Seller hereby agrees on and after the Closing Date to
take any and all actions deemed reasonably necessary by Buyer and Seller in
order to more completely transfer title to the Assets to Buyer. All expenses of
such actions taken by Seller at the request of Buyer shall be borne solely by
Buyer, except as otherwise provided in this Agreement.

 

28. Costs And Attorneys’ Fees. In the event that any action, suit, or other
proceeding is instituted by any of the parties hereto concerning or arising out
of this Agreement, the prevailing party shall recover from the non-prevailing
party all of such party’s costs and attorneys’ fees incurred in each and every
such action, suit, or other proceeding, including any and all appeals or
petitions therefrom. As used herein, “prevailing party” shall mean the party
entitled to recover his or its cost of such action, suit, or proceeding, whether
or not the suit proceeds to final judgment, and as used herein, “attorneys’
fees” shall mean the full and actual costs of any legal services actually
rendered in connection with the matters involved, calculated on the basis of the
usual fee charged by the attorneys performing such services, and shall not be
limited to “reasonable attorneys’ fees” as defined by any statute or rule of
court.

 

IN WITNESS WHEREOF, this Agreement has been entered into as of the date first
set forth above.

 

        SELLER:                   TOMASZEK MANAGEMENT, L.L.C.                  
    By:   /s/    David E. Tomaszek                         David E. Tomaszek,
Manager

EXHIBITS:

 

Exhibit “A” – Assignment, Conveyance And Bill of Sale

Exhibit “B” – Allocation of Purchase Price

Exhibit “C” Real Property Description

       

Exhibit “D” Restrictive Covenant

                          BUYER:         VISTA LAND AND EQUIPMENT, L.L.C.    

By:

  DOCTORS PRACTICE         MANAGEMENT, INC., Manager             By:  
/s/    Philip Chan                         Philip Chan, President

 

ASSET PURCHASE AGREEMENT

 

PAGE 12



--------------------------------------------------------------------------------

ADOPT RATIFIED AND CONFIRMED THIS 30th DAY OF JUNE 2003       ADOPT RATIFIED AND
CONFIRMED THIS                      DAY OF JUNE 2003

/s/    illegible

     

/s/    illegible

Member of Tomaszek Management, L.L.C.

     

Member of Tomaszek Management, L.L.C.

ADOPT RATIFIED AND CONFIRMED THIS                  DAY OF JUNE 2003       ADOPT
RATIFIED AND CONFIRMED THIS                      DAY OF JUNE 2003

/s/    illegible

     

/s/    illegible

Member of Tomaszek Management, L.L.C.

     

Member of Tomaszek Management, L.L.C.

ADOPT RATIFIED AND CONFIRMED THIS                  DAY OF JUNE 2003       ADOPT
RATIFIED AND CONFIRMED THIS                      DAY OF JUNE 2003

/s/    illegible

     

/s/    illegible

Member of Tomaszek Management, L.L.C.

     

Member of Tomaszek Management, L.L.C.

ADOPT RATIFIED AND CONFIRMED THIS                  DAY OF JUNE 2003       ADOPT
RATIFIED AND CONFIRMED THIS                      DAY OF JUNE 2003

/s/    illegible

     

/s/    illegible

Member of Tomaszek Management, L.L.C.

     

Member of Tomaszek Management, L.L.C.

ADOPT RATIFIED AND CONFIRMED THIS                  DAY OF JUNE 2003       ADOPT
RATIFIED AND CONFIRMED THIS                      DAY OF JUNE 2003

/s/    illegible

     

/s/    illegible

Member of Tomaszek Management, L.L.C.

     

Member of Tomaszek Management, L.L.C.

 

ASSET PURCHASE AGREEMENT

 

PAGE 13



--------------------------------------------------------------------------------

EXHIBIT “A”

 

ASSIGNMENT CONVEYANCE AND BILL OF SALE

 

THIS ASSIGNMENT, CONVEYANCE AND BILL OF SALE (“Conveyance”) dated as of June
30th 2003, is from TOMASZEK MANAGEMENT, L.L.C., with its principal offices
located in The Woodlands, Texas (hereinafter referred to as “Grantor”), to VISTA
LAND AND EQUIPMENT, L.L.C. a Texas registered limited liability partnership,
with its principal offices located in Houston, Texas (“Grantee”).

 

WITNESSETH:

 

For the sum of TEN AND NO/100 DOLLARS ($10.00) cash, and other good and valuable
consideration recited in that certain Asset Purchase Agreement dated June 30th.
2003, between Grantor and Grantee, the receipt and sufficiency of which is
hereby acknowledged by Grantor, Grantor does hereby ASSIGN, TRANSFER, CONVEY,
AND SELL subject to the provisions herein, the following Property unto Grantee
effective as of the date contain hereinabove (the “Effective Date”).

 

  1. All of Grantor’s right, title and interest now owned, or hereinafter
acquired in and to Grantor’s market research prepared in association with the
feasibility of developing a medical facility in The Woodlands, Texas, area to
deliver health care services in the areas of surgery, MRI, and pain management.

 

  2. All of Grantor’s right, title and interest now owned, or hereinafter
acquired in and to Grantor’s architectural plans developed for the construction
of the contemplated Woodlands medical facility, including all specialty build
out for the MRI/waiting area of the facility.

 

  3. All of Grantor’s right, title and interest now owned, or hereinafter
acquired in and to Grantor’s assets received in trade, warranty claims, or other
prepaid expenses such as the deposit made for a Hitachi MRI, taxes, and
insurance accrued or held by Seller as of the Effective Date.

 

  4. All of Grantor’s right, title and interest now owned, or hereinafter
acquired in and to Grantor’s customer lists and records, permits, books and
records, goodwill, and going concern value of Seller’s business as of the
Effective Date.

 

  5.

Subject to the reservations and exceptions made hereinafter, all other general
intangibles, rights, titles, and interest of Grantor, now owned, or hereafter
acquired, and attributable to any of Grantor’s rights, titles, or interests in
the Property, as defined hereinafter, now owned, or hereafter acquired, in and
to, or derived from the Property, including without limitation, all Grantor’s
rights under and by virtue of all covenants and warranties pertaining to the
Property, express or implied, that have heretofore been made by any or all of
Grantor’s manufacturers or predecessors in title; and, together with any and all
proceeds and other property of value incident thereto which Grantor might at any
time have been,

 

ASSET PURCHASE AGREEMENT

 

PAGE 14



--------------------------------------------------------------------------------

 

and may be, or may hereafter become, entitled to which are attributable to any
of the Property.

 

All of the foregoing rights, title, interests, and other properties identified
hereinabove are collectively called “Property”. Concurrent with the transfer and
conveyance contemplated herein, the Conveyance Documents shall terminate and be
of no further force and effect, it being agreed that only the Property subject
thereto as described therein and herein shall be transferred and conveyed
hereby.

 

Grantor represents and warrants to Grantee that Grantor has good and marketable
title to the Property, free and clear of all claims, encumbrances, mortgages,
liens, security interests, and/or other rights in respect of title arising or
created by, through, or under Grantor, but not otherwise, that Grantor has the
absolute right and authority to grant, bargain, sell, convey, and assign the
Property, and that Grantor has no knowledge of any threatened litigation,
proceedings, or claims that would in any way affect the Property of Grantor’s
ability to transfer such title to any of the Property.

 

Grantor represents and warrants that Grantor, its successors and assigns, will
forever warrant and defend such title to the Property against the claims,
encumbrances, mortgages, liens, security interest, and/or other rights in
respect of title of the Property, howsoever and whenever arising, asserted, or
created, or any and all persons whomsoever claiming, or who or which may claim
any right, title, or interest in or to such title or the Property, or any part
thereof, arising, asserted, or created by, through, or under Grantor, but not
otherwise.

 

Grantor represents and warrants to Grantor that it is a limited liability
company duly organized, validly existing, and in good standing under the laws of
the State of Texas, and is duly licensed or qualified, and in good standing as a
limited liability company authorized to do business in the State of Texas.

 

Grantor represents and warrants to Grantee that the execution and delivery of
this Conveyance is within Grantor’s Company powers, and has been duly authorized
by Grantor by all necessary Company action.

 

Grantor, its successors and assigns, shall indemnify, save, defend, and forever
hold Grantee, its successors and assigns, harmless from and against, and to
reimburse Grantee with respect to any and all claims, demands, causes of action
administrative proceedings, loss, judgments, damages, penalties, fines,
liabilities (including sums paid in settlement of claims), interest, costs, and
expenses (including reasonable attorneys’ fees and court costs) of any and every
kind or character, known or unknown, fixed or contingent, asserted against or
incurred and paid by the Grantee at any time, which is attributable directly to
the breach of any representation or warranty of Grantor set forth in this
Conveyance which is made by any third party by, through, or under Grantor, but
not otherwise.

 

EXCEPT AS SPECIFICALLY PROVIDED FOR IN THE REPRESENTATIONS AND WARRANTIES SET
FORTH HEREINABOVE, GRANTOR AND GRANTEE AGREE THAT THE PROPERTY IS CONVEYED BY
GRANTOR, AND ACCEPTED BY GRANTEE, IN ITS “AS IS”, “WHERE IS” CONDITION, “WITH
ALL FAULTS”. ABSOLUTELY NO WARRANTIES ARE GIVEN BY GRANTOR WITH RESPECT TO THE
PROPERTY,

 

ASSET PURCHASE AGREEMENT

 

PAGE 15



--------------------------------------------------------------------------------

INCLUDING WITHOUT LIMITATION, ANY WARRANTY OF SUITABILITY, HABITABILITY,
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE.

 

Grantor herein expressly RESERVES, SAVES, AND EXCEPTS from this conveyance, for
its sole use and benefit, the exclusive right to receive all revenue directly or
indirectly derived from the Master Lease and lease space conveyed to Grantee in
Paragraph No. 1 hereinabove.

 

It is the intent of this Conveyance that Grantee shall own after the Effective
Date, the entirety of the interest owned by Grantor in the Property as of the
Effective Date, subject to all matters recited herein.

 

All of the terms, provisions, covenants and agreements herein contained shall
extend to, and be binding upon, the parties hereto, and their respective
successors and assigns, and shall be governed and interpreted by the laws of the
State of Texas. Venue for any legal proceedings hereunder shall be in the state
district courts of Harris County, Texas.

 

If this Conveyance is executed in multiple counterparts, each shall, for all
purposes, be deemed to be an original, and all such counterparts together shall
constitute but one and the same instrument. All such counterparts, if any, shall
be identical.

 

This Agreement and all attachments, schedules, or annexes hereto may not be
modified or supplemented except by written instrument executed by each of the
parties hereto.

 

Seller hereby agrees on and after the Closing Date to take any and all actions
deemed reasonably necessary by Buyer and Seller in order to more completely
transfer title to the Assets to Buyer. All expenses of such actions taken by
Seller at the request of Buyer shall be borne solely by Buyer, except as
otherwise provided in this Agreement.

 

Executed as of the Effective Date.

 

TOMASZEK MANAGEMENT, L.L.C.

(“Grantor”)

/s/    David E. Tomaszek         David E. Tomaszek, M.D., Manager

 

ASSET PURCHASE AGREEMENT

 

PAGE 16



--------------------------------------------------------------------------------

STATE OF TEXAS         § §

COUNTY OF HARRIS   §

 

This instrument was acknowledged before me on the 23rd day of June, 2003, by
David E. Tomaszek, M.D., Manager of Tomaszek Management, L.L.C., a Texas limited
liability company on behalf of said company.

 

/s/    Jennifer L. Evans Notary Public In And For The State Of Texas

 

ASSET PURCHASE AGREEMENT

 

PAGE 17